Boomer, J. P., and Lawton, J.
(dissenting). We dissent in part in that we cannot agree with the majority’s conclusion that the Commissioner’s award for mental anguish is supported by the record. Though complainants suffered emotional distress from this discrimination, they. had little, if any, physical symptoms and sought no medical treatment. Given these circumstances, the Commissioner’s award of $25,000 to each complainant for mental anguish is grossly excessive. Accordingly, we would reduce the award for mental anguish to $5,000 for each complainant (see, Matter of Almeter v State Div. of Human Rights, 133 AD2d 530). (Article 78 proceeding and proceeding pursuant to Executive Law § 298 transferred by order of Supreme Court, Erie County, Mintz, J.) Present—Boomer, J. P., Green, Pine, Lawton and Davis, JJ.